 


109 HR 1386 IH: National Drought Preparedness Act of 2005
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1386 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Hastings of Florida (for himself, Mr. Rehberg, Mr. Osborne, Ms. Herseth, Mr. Case, Mr. Otter, Ms. Corrine Brown of Florida, Mr. Scott of Georgia, Mr. Udall of New Mexico, Mrs. Christensen, Mrs. Napolitano, Mr. Hayworth, Mr. Simpson, Mr. Platts, Mr. Udall of Colorado, Mr. Terry, Ms. Bordallo, Mr. Blumenauer, Mr. Hinojosa, Mr. Salazar, Mr. Davis of Florida, Mr. Etheridge, Mr. Wexler, Mr. Grijalva, and Mrs. Cubin) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committees on Resources and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To establish a National Drought Council within the Department of Agriculture, to improve national drought preparedness, mitigation, and response efforts, and for other purposes. 
 
 
1.Short title 
(a)Short titleThis Act may be cited as the National Drought Preparedness Act of 2005. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Findings 
Sec. 3. Definitions 
Sec. 4. Effect of Act 
Title I—National Drought Council 
Sec. 101. Membership and voting 
Sec. 102. Duties of the Council 
Sec. 103. Powers of the Council 
Sec. 104. Council personnel matters 
Sec. 105. Authorization of appropriations 
Sec. 106. Termination of Council 
Title II—National Office of Drought Preparedness 
Sec. 201. Establishment 
Sec. 202. Director of the Office 
Sec. 203. Detail of government employees 
Sec. 204. Office Personnel Requirement 
Title III—Drought preparedness plans 
Sec. 301. Drought Assistance Fund 
Sec. 302. Drought preparedness plans 
Sec. 303. Federal plans 
Sec. 304. State and tribal plans 
Sec. 305. Regional and local plans 
Sec. 306. Plan elements 
2.FindingsCongress finds that— 
(1)drought is a natural disaster; 
(2)regional drought disasters in the United States cause serious economic and environmental losses, yet there is no national policy to ensure an integrated and coordinated Federal strategy to prepare for, mitigate, or respond to such losses; 
(3)drought has an adverse effect on resource-dependent businesses and industries, including recreation- and tourism-based businesses and industries; 
(4)State, tribal, and local governments have to increase coordinated efforts with each Federal agency involved in drought monitoring, planning, mitigation, and response; 
(5)effective drought monitoring— 
(A)is a critical component of drought preparedness and mitigation; and 
(B)requires a comprehensive, integrated national program that is capable of providing reliable, accessible, and timely information to persons involved in drought planning, mitigation, and response activities; 
(6)the National Drought Policy Commission was established in 1998 to provide advice and recommendations on the creation of an integrated, coordinated Federal policy designed to prepare for and respond to serious drought emergencies; 
(7)according to the report issued by the National Drought Policy Commission in May 2000, the guiding principles of national drought policy should be— 
(A)to favor preparedness over insurance, insurance over relief, and incentives over regulation; 
(B)to establish research priorities based on the potential of the research to reduce drought impacts; 
(C)to coordinate the delivery of Federal services through collaboration with State and local governments and other non-Federal entities; and 
(D)to improve collaboration among scientists and managers; and 
(8)the National Drought Council, in coordination with Federal agencies and State, tribal, and local governments, should provide the necessary direction, coordination, guidance, and assistance in developing a comprehensive drought preparedness system. 
3.DefinitionsIn this Act: 
(1)CouncilThe term Council means the National Drought Council established by section 101(a). 
(2)Critical service providerThe term critical service provider means an entity that provides power, water (including water provided by an irrigation organization or facility), sewer services, or wastewater treatment. 
(3)Director of the officeThe term Director of the Office means the Director of the National Office of Drought Preparedness appointed under section 202(a). 
(4)DroughtThe term drought means a natural disaster that is caused by a deficiency in precipitation— 
(A)that may lead to a deficiency in surface and subsurface water supplies (including rivers, streams, wetlands, ground water, soil moisture, reservoir supplies, lake levels, and snow pack); and 
(B)that causes or may cause— 
(i)substantial economic or social impacts; or 
(ii)physical damage or injury to individuals, property, or the environment. 
(5)FundThe term Fund means the Drought Assistance Fund established by section 301(a). 
(6)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b). 
(7)Interstate watershedThe term interstate watershed means a watershed that transcends State or Tribal boundaries, or both. 
(8)Lead Federal coordinating agenciesThe term Lead Federal coordinating agencies means the Federal departments and agencies identified in section 101(f)(3).
(9)MemberThe term member, with respect to the National Drought Council, means a member of the Council specified or appointed under section 101(b) or, in the absence of the member, the member’s designee as authorized by such section. 
(10)MitigationThe term mitigation means a short- or long-term action, program, or policy that is implemented in advance of or during a drought to minimize any risks and impacts of drought. 
(11)National integrated drought information systemThe term National Integrated Drought Information System means a comprehensive system that collects and integrates information on the key indicators of drought, including stream flow, ground water levels, reservoir levels, soil moisture, snow pack, and climate (including precipitation and temperature) in order to make usable, reliable, and timely assessments of drought, including the severity of drought and forecasts of drought. 
(12)Neighboring countryThe term neighboring country means Canada and Mexico. 
(13)OfficeThe term Office means the National Office of Drought Preparedness established under section 301. 
(14)SecretaryThe term Secretary means the Secretary of Agriculture. 
(15)StateThe term State means the several States, the District of Columbia, American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the Commonwealth of Puerto Rico, and the United States Virgin Islands. 
(16)TriggerThe term trigger means the thresholds or criteria that must be satisfied before mitigation or emergency assistance may be provided to an area— 
(A)in which drought is emerging; or 
(B)that is experiencing a drought. 
(17)Under SecretaryThe term Under Secretary means the Under Secretary of Agriculture for Natural Resources and Environment. 
(18)WatershedThe term watershed means a region or area with common hydrology, an area drained by a waterway that drains into a lake or reservoir, the total area above a given point on a stream that contributes water to the flow at that point, or the topographic dividing line from which surface streams flow in two different directions. In no case shall a watershed be larger than a river basin. 
(19)Watershed groupThe term watershed group means a group of individuals, formally recognized by the appropriate State or States, who represent the broad scope of relevant interests within a watershed and who work together in a collaborative manner to jointly plan the management of the natural resources contained within the watershed. 
4.Effect of ActThis Act does not affect— 
(1)the authority of a State to allocate quantities of water under the jurisdiction of the State; or 
(2)any State water rights established as of the date of enactment of this Act. 
INational Drought Council 
101.Membership and voting 
(a)In generalThere is established in the Office of the Secretary of Agriculture a council to be known as the National Drought Council. 
(b)Membership 
(1)CompositionThe Council shall be composed of— 
(A)the Secretary (or the designee of the Secretary); 
(B)the Secretary of Commerce (or the designee of the Secretary of Commerce); 
(C)the Secretary of the Army (or the designee of the Secretary of the Army); 
(D)the Secretary of the Interior (or the designee of the Secretary of the Interior); 
(E)the Director of the Federal Emergency Management Agency (or the designee of the Director); 
(F)the Administrator of the Environmental Protection Agency (or the designee of the Administrator); 
(G)4 members appointed by the Secretary, in coordination with the National Governors Association, each of whom shall be the Governor of a State (or the designee of the Governor) and who collectively shall represent the geographic diversity of the Nation; 
(H)1 member appointed by the Secretary, in coordination with the National Association of Counties; 
(I)1 member appointed by the Secretary, in coordination with the United States Conference of Mayors; 
(J)1 member appointed by the Secretary of the Interior, in coordination with Indian tribes, to represent the interests of tribal governments; and 
(K)1 member appointed by the Secretary, in coordination with the National Association of Conservation Districts, to represent local soil and water conservation districts. 
(2)Date of appointmentThe appointment of each member of the Council shall be made not later than 120 days after the date of enactment of this Act. 
(c)Term; vacancies 
(1)TermA non-Federal member of the Council appointed under subparagraphs (G) through (K) of subsection (b)(1) shall be appointed for a term of two years. 
(2)VacanciesA vacancy on the Council— 
(A)shall not affect the powers of the Council; and 
(B)shall be filled in the same manner as the original appointment was made. 
(3)Terms of members filling vacanciesAny member appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term. 
(d)Meetings 
(1)In generalThe Council shall meet at the call of the co-chairs. 
(2)FrequencyThe Council shall meet at least semiannually. 
(e)QuorumA majority of the members of the Council shall constitute a quorum, but a lesser number may hold hearings or conduct other business. 
(f)Council leadership 
(1)In generalThere shall be a Federal co-chair and non-Federal co-chair of the Council. 
(2)Appointment 
(A)Federal co-chairThe Secretary shall be Federal co-chair. 
(B)Non-federal co-chairThe Council members appointed under subparagraphs (G) through (K) of subsection (b)(1) shall select, on a biannual basis, a non-Federal co-chair of the Council from among the members appointed under those subparagraphs. 
(3)Lead Federal coordinating agencies 
(A)For the purpose of implementing section 102(a)(4), the Secretary of Commerce, in coordination with the Secretary, shall act as the lead Federal coordinating agency. 
(B)For the purpose of implementing section 102(a)(5), section 102(a)(6), and section 302, the Secretary of the Interior and the Secretary of the Army shall jointly act as the lead Federal coordinating agency. 
(C)For the purpose of implementing section 301, the Secretary, in coordination with the other Lead Federal coordinating agencies, shall act as the lead Federal coordinating agency. 
(g)Director of the Office 
(1)In generalThe Director of the Office shall serve as Secretary of the Council. 
(2)DutiesThe Director of the Office shall serve the interests of all members of the Council. 
(h)Cooperation from other Federal AgenciesThe head of each department and agency of the executive branch shall cooperate when appropriate with the Lead Federal coordinating agencies to carry out the requirements of section 101(f)(3). 
102.Duties of the Council 
(a)In generalThe Council shall— 
(1)not later than one year after the date of the first meeting of the Council, develop a comprehensive National Drought Policy Action Plan that— 
(A) 
(i)delineates and integrates responsibilities for activities relating to drought (including drought preparedness, mitigation, research, risk management, training, and emergency relief) among Federal agencies; and 
(ii)ensures that those activities are coordinated with the activities of the States, local governments, Indian tribes, and neighboring countries; 
(B)is consistent with— 
(i)this Act and other applicable Federal laws; and 
(ii)the laws and policies of the States for water management; 
(C)is integrated with drought management programs of the States, Indian tribes, local governments, watershed groups, and private entities; and 
(D)avoids duplicating Federal, State, tribal, local, watershed, and private drought preparedness and monitoring programs in existence on the date of enactment of this Act; 
(2)evaluate Federal drought-related programs in existence on the date of enactment of this Act and make recommendations to Congress and the President on means of eliminating— 
(A)discrepancies between the goals of the programs and actual service delivery; 
(B)duplication among programs; and 
(C)any other circumstances that interfere with the effective operation of the programs; 
(3)make recommendations to the President, Congress, and appropriate Federal Agencies on— 
(A)the establishment of common interagency triggers for authorizing Federal drought mitigation programs; and 
(B)improving the consistency and fairness of assistance among Federal drought relief programs; 
(4)coordinate and prioritize specific activities that will improve the National Integrated Drought Information System by— 
(A)taking into consideration the limited resources for— 
(i)drought monitoring, prediction, and research activities; and 
(ii)water supply forecasting; and 
(B)providing for the development of an effective drought early-warning system that— 
(i)communicates drought conditions and impacts to— 
(I)decisionmakers at the Federal, regional, State, tribal, and local levels of government; 
(II)the private sector; and 
(III)the public; and 
(ii)includes near-real-time data, information, and products developed at the Federal, regional, State, tribal, and local levels of government that reflect regional and State differences in drought conditions; 
(5)encourage and facilitate the development of drought preparedness plans under subtitle C, including establishing the guidelines under sections 301(c) and 302(a); 
(6)based on a review of drought preparedness plans, develop and make available to the public drought planning models to reduce water resource conflicts relating to water conservation and droughts; 
(7)develop and coordinate public awareness activities to provide the public with access to understandable, and informative materials on drought, including— 
(A)explanations of the causes of drought, the impacts of drought, and the damages from drought; 
(B)descriptions of the value and benefits of land stewardship to reduce the impacts of drought and to protect the environment; 
(C)clear instructions for appropriate responses to drought, including water conservation, water reuse, and detection and elimination of water leaks; 
(D)information on State and local laws applicable to drought; and 
(E)opportunities for assistance to resource-dependent businesses and industries in times of drought; and 
(8)establish operating procedures for the Council. 
(b)ConsultationIn carrying out this section, the Council shall consult with groups affected by drought emergencies, including groups that represent— 
(1)agricultural production, wildlife, and fishery interests; 
(2)forestry and fire management interests; 
(3)the credit community; 
(4)rural and urban water associations; 
(5)environmental interests; 
(6)engineering and construction interests; 
(7)the portion of the science community that is concerned with drought and climatology; 
(8)resource-dependent businesses and other private entities, including recreation and tourism-based industries; and 
(9)watershed groups. 
(c)Reports to Congress 
(1)Annual report 
(A)In generalNot later than one year after the date of the first meeting of the Council, and annually thereafter, the Council shall submit to Congress a report on the activities carried out under this title. 
(B)Inclusions 
(i)In generalThe annual report shall include a summary of drought preparedness plans completed under title III. 
(ii)Initial reportThe initial report submitted under subparagraph (A) shall include any recommendations of the Council under paragraph (2) or (3) of subsection (a). 
(2)Final reportNot later than seven years after the date of enactment of this Act, the Council shall submit to Congress a report that recommends— 
(A)amendments to this Act; and 
(B)whether the Council should continue. 
103.Powers of the Council 
(a)HearingsThe Council may hold hearings, meet and act at any time and place, take any testimony and receive any evidence that the Council considers advisable to carry out this title. 
(b)Information from Federal Agencies 
(1)In generalThe Council may obtain directly from any Federal agency any information that the Council considers necessary to carry out this title. 
(2)Provision of information 
(A)In generalExcept as provided in subparagraph (B), on request of the Secretary or the non-Federal co-chair of the Council, the head of a Federal agency may provide information to the Council. 
(B)LimitationThe head of a Federal agency shall not provide any information to the Council that the Federal agency head determines the disclosure of which may cause harm to national security interests. 
(c)Postal servicesThe Council may use the United States mail in the same manner and under the same conditions as other agencies of the Federal Government. 
(d)GiftsThe Council may accept, use, and dispose of gifts or donations of services or property. 
(e)Federal facilitiesIf the Council proposes the use of a Federal facility for the purposes of carrying out this title, the Council shall solicit and consider the input of the Federal agency with jurisdiction over the facility. 
104.Council personnel matters 
(a)Compensation of members 
(1)Non-federal employeesA member of the Council who is not an officer or employee of the Federal Government shall serve without compensation. 
(2)Federal employeesA member of the Council who is an officer or employee of the United States shall serve without compensation in addition to the compensation received for services of the member as an officer or employee of the Federal Government. 
(b)Travel expensesA member of the Council shall be allowed travel expenses at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Council. 
105.Authorization of appropriationsThere is authorized to be appropriated to carry out this title $2,000,000 for the first fiscal year beginning on or after the date of the enactment of this Act and for each of the subsequent seven fiscal years. 
106.Termination of CouncilThe Council shall terminate at the end of the eighth fiscal year beginning on or after the date of the enactment of this Act.  
IINational Office of Drought Preparedness 
201.EstablishmentThe Secretary shall establish an office to be known as the National Office of Drought Preparedness to provide assistance to the Council in carrying out this title. The Office shall be under the jurisdiction of the Under Secretary. 
202.Director of the Office 
(a)Appointment 
(1)In generalThe Under Secretary shall appoint a Director of the Office under sections 3371 through 3375 of title 5, United States Code. 
(2)QualificationsThe Director of the Office shall be a person who has experience in— 
(A)public administration; and 
(B)drought mitigation or drought management. 
(b)PowersThe Director of the Office may hire such other additional personnel or contract for services with other entities as necessary to carry out the duties of the Office. 
203.Detail of government employees 
(a)In generalExcept for the requirements of section 204, an employee of the Federal Government may be detailed to the Office without reimbursement, unless the Secretary, on the recommendation of the Director of the Office, determines that reimbursement is appropriate. 
(b)Civil service statusThe detail of an employee shall be without interruption or loss of civil service status or privilege. 
204.Office Personnel Requirement 
(a)In generalThe Office shall have at least 5 full-time staff, including the personnel detailed to the Office under subsection (b). 
(b)DetaileesThere shall be detailed to the Office, on a nonreimbursable basis— 
(1)by the Director of the Federal Emergency Management Agency, 1 employee of that agency with expertise in emergency planning; 
(2)by the Secretary of Commerce, 1 employee of that department with experience in drought monitoring; 
(3)by the Secretary of the Interior, 1 employee of the Bureau of Reclamation with experience in water planning; and 
(4)by the Secretary of the Army, 1 employee of the Army Corps of Engineers with experience in water planning. 
IIIDrought preparedness plans 
301.Drought Assistance Fund 
(a)EstablishmentThere is established within the Department of Agriculture a fund to be known as the Drought Assistance Fund. 
(b)PurposeThe Fund shall be used to pay the costs of— 
(1)providing technical and financial assistance (including grants and cooperative assistance) to States, Indian tribes, local governments, watershed groups, and critical service providers for the development and implementation of drought preparedness plans under title III; 
(2)providing to States, Indian tribes, local governments, watershed groups, and critical service providers the Federal share, as determined by the Secretary, in consultation with the other members of the Council, of the cost of mitigating the overall risk and impacts of droughts; 
(3)assisting States, Indian tribes, local governments, watershed groups, and critical service providers in the development of mitigation measures to address environmental, economic, and human health and safety issues relating to drought; 
(4)expanding the technology transfer of drought and water conservation strategies and innovative water supply techniques; 
(5)developing post-drought evaluations and recommendations; and 
(6)supplementing, if necessary, the costs of implementing actions under section 102(a)(4). 
(c)Guidelines 
(1)In generalThe Secretary, in consultation with the non-Federal co-chair of the Council and with the concurrence of the Council, shall develop and promulgate guidelines to implement this section. 
(2)RequirementsThe guidelines shall address the following: 
(A)Ensure the distribution of amounts from the Fund within a reasonable period of time. 
(B)Take into consideration regional differences. 
(C)Take into consideration all impacts of drought in a balanced manner. 
(D)Prohibit the use of amounts from the Fund for Federal salaries that are not directly related to the provision of drought assistance. 
(E)Require that distribution of amounts from the Fund granted to States, local governments, watershed groups, and critical service providers to meet the requirements of subsection (b)(1) be coordinated with and managed by the State in which such local government or critical service provider is located, consistent with the drought preparedness priorities and relevant water management plans within the State. 
(F)Require that distribution of amounts from the Fund granted to Indian tribes to meet the requirements of subsection (b)(1) be used to implement plans that are, to the extent practicable, in coordination with each State in which lands of the Indian tribe are located and consistent with existing drought preparedness and water management plans of such States. 
(G)Require that a State, Indian tribe, local government, watershed group, or critical service provider that receives Federal funds under paragraph (2) or (3) of subsection (b) cover not less than 25 percent of the overall cost incurred in carrying out the project for which the Federal funds are provided. This cost sharing requirement may be satisfied using non-Federal grants or cash donations made by non-Federal third parties. 
(d)Special requirement for interstate watersheds 
(1)Development of drought preparedness plansIn order to receive funds under subsection (b)(1) to develop drought preparedness plans for interstate watersheds, the guidelines shall also require the relevant States, Indian tribes, or both, in which the watershed is located, to coordinate in the development of the drought preparedness plan. The development of such plans shall— 
(A)be consistent with the relevant States’ and Tribal water laws, policies, and agreements; 
(B)be consistent and coordinated with any existing interstate stream compacts; 
(C)include the participation of any relevant watershed groups located in the relevant States, Indian tribes, or both; and 
(D)recognize that implementation of the interstate drought preparedness plan will involve further coordination among the relevant States, Indian tribes, or both, except that each State and Indian tribe has sole jurisdiction over implementation of that portion of the watershed that exists within their boundaries. 
(2)Implementation of drought preparedness plansIn order to receive funds under subsection (b)(1) to implement drought preparedness plans for interstate watersheds, the guidelines shall also require, to the extent practicable, the relevant States, Indian tribes, or both, in which the watershed is located, to coordinate in the implementation of the drought preparedness plan, recognizing the sovereignty of the States and Indian tribes. Implementation of interstate drought preparedness plans under subsection (b)(1) shall— 
(A)be contingent upon the existence of a drought preparedness plan, but not require the distribution of funds to all States and Indian tribes in which the watershed is located; 
(B)consider the level of impact within the watershed on each of the relevant States, Indian tribes, or both; and 
(C)not impede on State water rights established as of the date of enactment of this Act. 
(e)Authorization of appropriationsThere are authorized to be appropriated to the Fund such sums as are necessary to carry out subsection (b). 
302.Drought preparedness plans 
(a)In generalThe Secretary of the Interior and the Secretary of the Army shall— 
(1)with the concurrence of the Council, jointly develop guidelines for administering a national program to provide technical and financial assistance to States, Indian tribes, local governments, watershed groups, and critical service providers for the development, maintenance, and implementation of drought preparedness plans; and 
(2)promulgate the guidelines developed under paragraph (1). 
(b)RequirementsTo build on the experience and avoid duplication of efforts of Federal, State, local, tribal, and regional drought plans in existence on the date of enactment of this Act, the guidelines may recognize and incorporate those plans. 
303.Federal plans 
(a)In generalThe Secretary, the Secretary of the Interior, the Secretary of the Army, and other appropriate Federal agency heads shall develop and implement Federal drought preparedness plans for agencies under the jurisdiction of the appropriate Federal agency head. 
(b)RequirementsThe Federal plans— 
(1)shall be integrated with each other; 
(2)may be included as components of other Federal planning requirements; 
(3)shall be integrated with drought preparedness plans of State, tribal, and local governments that are affected by Federal projects and programs; and 
(4)shall be completed not later than two years after the date of the enactment of this Act. 
304.State and Tribal plansStates and Indian tribes may develop and implement State and tribal drought preparedness plans that— 
(1)address monitoring of resource conditions that are related to drought; 
(2)identify areas that are at a high risk for drought; 
(3)describes mitigation strategies to address and reduce the vulnerability of an area to drought; and 
(4)are integrated with State, tribal, and local water plans in existence on the date of enactment of this Act. 
305.Regional and local plansLocal governments, watershed groups, and regional water providers may develop and implement drought preparedness plans that— 
(1)address monitoring of resource conditions that are related to drought; 
(2)identify areas that are at a high risk for drought; 
(3)describe mitigation strategies to address and reduce the vulnerability of an area to drought; and 
(4)are integrated with corresponding State plans. 
306.Plan elementsThe drought preparedness plans developed under this title— 
(1)shall be consistent with Federal and State laws, contracts, and policies; 
(2)shall allow each State to continue to manage water and wildlife in the State; 
(3)shall address the health, safety, and economic interests of those persons directly affected by drought; 
(4)shall address the economic impact on resource-dependent businesses and industries, including regional tourism; 
(5)may include— 
(A)provisions for water management strategies to be used during various drought or water shortage thresholds, consistent with State water law; 
(B)provisions to address key issues relating to drought (including public health, safety, economic factors, and environmental issues such as water quality, water quantity, protection of threatened and endangered species, and fire management); 
(C)provisions that allow for public participation in the development, adoption, and implementation of drought plans; 
(D)provisions for periodic drought exercises, revisions, and updates; 
(E)a hydrologic characterization study to determine how water is being used during times of normal water supply availability to anticipate the types of drought mitigation actions that would most effectively improve water management during a drought; 
(F)drought triggers; 
(G)specific implementation actions for droughts; 
(H)a water shortage allocation plan, consistent with State water law; and 
(I)comprehensive insurance and financial strategies to manage the risks and financial impacts of droughts; and 
(6)shall take into consideration— 
(A)the financial impact of the plan on the ability of the utilities to ensure rate stability and revenue stream; and 
(B)economic impacts from water shortages. 
 
